--------------------------------------------------------------------------------

Exhibit 10.2
 
[image1.jpg]
 
JPMorgan Chase Bank, National Association
London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England
 

  March 12, 2013

 
To:
Meadowbrook Insurance Group, Inc.

 
26255 American Drive

 
Southfield, MI  48034

 
Attention:
Chief Financial Officer

 
Telephone No.:
(248) 204-8178

 
Facsimile No.:
(248) 358-1614

 
Re:           Call Option Transaction
 
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
JPMorgan Chase Bank, National Association, London Branch (“Dealer”)
and Meadowbrook Insurance Group, Inc. (“Counterparty”) as of the Trade Date
specified below (the “Transaction”).  This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified
below.  This Confirmation shall replace any previous agreements and serve as the
final documentation for the Transaction.
 
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation.  In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
March 12, 2013 (the “Offering Memorandum”) relating to the 5.00% Cash
Convertible Senior Notes due 2020 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 85,000,000 (as increased by up to an aggregate principal amount of
USD 15,000,000 if and to the extent that the Initial Purchasers (as defined
herein) exercise their option to purchase additional Convertible Notes pursuant
to the Purchase Agreement (as defined herein)) pursuant to an Indenture to be
dated March 18, 2013 between Counterparty and The Bank of New York Mellon, as
trustee (the “Indenture”).  In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern.  The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum.  If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation.  The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture last reviewed by Dealer as of the date of
this Confirmation, and if any such section numbers are changed in the Indenture
as executed, the parties will amend this Confirmation in good faith to preserve
the intent of the parties.  Subject to the foregoing, references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended following such date, any such
amendment will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.
 
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority
 
 
 

--------------------------------------------------------------------------------

 
 
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
 
1.            This Confirmation evidences a complete and binding agreement
between Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates.  This Confirmation shall supplement, form a part of, and
be subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Counterparty had executed an agreement in such
form (but without any Schedule except for the election of the laws of the State
of New York as the governing law (without reference to choice of law doctrine))
on the Trade Date.  In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates.  The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.
 
2.            The terms of the particular Transaction to which this Confirmation
relates are as follows:
 
General Terms.
 
 
Trade Date:
March 12, 2013

 
 
Effective Date:
The third Exchange Business Day immediately prior to the Premium Payment Date

 
 
Option Style:
“Modified American”, as described under “Procedures for Exercise” below

 
 
Option Type:
Call

 
 
Buyer:
Counterparty

 
 
Seller:
Dealer

 
 
Shares:
The common stock of Counterparty, par value USD 0.01 per share  (Exchange symbol
“MIG”).

 
 
Number of Options:
85,000.  For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty.  In no event will the Number of Options
be less than zero.

 
 
Applicable Percentage:
68%

 
 
Option Entitlement:
A number equal to the product of the Applicable Percentage and 108.8732.

 
 
Strike Price:
USD 9.185

 
 
Premium:
USD 7,480,343

 
 
Premium Payment Date:
March 18, 2013

 
 
Exchange:
The New York Stock Exchange

 
 
Related Exchange(s):
All Exchanges

 
 
Excluded Provisions:
Section 14.04(g) and Section 14.03 of the Indenture.

 
 
2

--------------------------------------------------------------------------------

 
 
Procedures for Exercise.
 
 
Conversion Date:
With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
14.02(b) of the Indenture.

 
 
Free Convertibility Date:
September 15, 2019

 
 
Expiration Time:
The Valuation Time

 
 
Expiration Date:
March 15, 2020, subject to earlier exercise.

 
 
Multiple Exercise:
Applicable, as described under “Automatic Exercise” below.

 
 
Automatic Exercise:
Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date
in respect of which a “Notice of Conversion” (as such term is defined in the
Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder, a number of Options equal to the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred shall be deemed to be automatically exercised; provided that such
Options shall be exercised or deemed exercised only to the extent that
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.

 
 
Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

 
 
Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day immediately preceding the scheduled first day of the Settlement
Averaging Period for the Options being exercised of (i) the number of such
Options and (ii) the scheduled first day of the Settlement Averaging Period and
the scheduled Settlement Date; provided that in respect of Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, such notice may be given on or prior to the second
Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the number of such Options.

 
 
Valuation Time:
At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

 
 
Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 
 
“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or future contracts relating to the Shares.”

 
 
3

--------------------------------------------------------------------------------

 
 
Settlement Terms.
 
 
Settlement Method:
Cash Settlement

 
 
Cash Settlement:
In lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date, the Option Cash Settlement Amount
in respect of any Option exercised or deemed exercised hereunder.  In no event
will the Option Cash Settlement Amount be less than zero.

 
 
Option Cash Settlement Amount:
In respect of any Option exercised or deemed exercised, an amount in cash equal
to (A) the sum of the products, for each Valid Day during the Settlement
Averaging Period for such Option, of (x) the Option Entitlement on such Valid
Day multiplied by (y) the Relevant Price on such Valid Day less the Strike
Price, divided by (B) the number of Valid Days in the Settlement Averaging
Period; provided that if the calculation contained in clause (y) above results
in a negative number, such number shall be replaced with the number “zero”.

 
 
Valid Day:
A Trading Day (as defined in the Indenture for purposes of determining amounts
due upon conversion).

 
 
Scheduled Valid Day:
A Scheduled Trading Day (as defined in the Indenture).

 
 
Business Day:
Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 
 
Relevant Price:
On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page MIG <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valid Day, as determined by
the Calculation Agent using, if practicable, a volume-weighted average
method).  The Relevant Price will be determined without regard to after hours
trading or any other trading outside of the regular trading session trading
hours.

 
 
4

--------------------------------------------------------------------------------

 
 
 
Settlement Averaging Period:
For any Option:

 
 
(i)
if the related Conversion Date occurs prior to the Free Convertibility Date, the
55 consecutive Valid Days commencing on, and including, the second Valid Day
following such Conversion Date; or

 
 
(ii)
if the related Conversion Date occurs on or following the Free Convertibility
Date, the 55 consecutive Valid Days commencing on, and including, the 57th
Scheduled Valid Day immediately prior to the Expiration Date.

 
 
Settlement Date:
For any Option, the date cash is paid under the terms of the Indenture with
respect to the conversion of the Convertible Note related to such Option.

 
 
Settlement Currency:
USD

 
3.           Additional Terms applicable to the Transaction.
 
Adjustments applicable to the Transaction:
 
 
Potential Adjustment Events:
Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of “Reference Property” or
to any “Last Reported Sale Price” , “Daily VWAP” or “Daily Conversion Value”
(each as defined in the Indenture).  For the avoidance of doubt, Dealer shall
not have any delivery obligation hereunder in respect of any “Distributed
Property” delivered by Counterparty pursuant to the fourth sentence of Section
14.04(c) of the Indenture or any payment obligation in respect of any cash paid
by Counterparty pursuant to the last sentence of Section 14.04(d) of the
Indenture (collectively, the “Conversion Rate Adjustment Fallback Provisions”),
and no adjustment shall be made to the terms of the Transaction on account of
any event or condition described in the Conversion Rate Adjustment Fallback
Provisions.

 
 
Method of Adjustment:
Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction; provided that,
notwithstanding the foregoing, if the Calculation Agent in good faith disagrees
with any adjustment to the Convertible Notes that involves an exercise of
discretion by Counterparty or its board of directors (including, without
limitation, pursuant to Section 14.05 of the Indenture or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner.

 
 
5

--------------------------------------------------------------------------------

 
 
 
Dilution Adjustment Provisions:
Section 14.04(a), (b), (c), (d), (e), Section 14.05 and Section 14.11 of the
Indenture.

 
Extraordinary Events applicable to the Transaction:
 
 
Merger Events:
Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.

 
 
Tender Offers:
Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

 
Consequence of Merger Events /
 
Tender Offers:
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to any Excluded Provision; provided further that
if, with respect to a Merger Event or a Tender Offer, (i) the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) the Counterparty to the Transaction following such Merger Event
or Tender Offer, will not be a corporation or will not be the Issuer following
such Merger Event or Tender Offer, then Cancellation and Payment (Calculation
Agent Determination) may apply at Dealer’s sole election; and provided further
that, for the avoidance of doubt, no such adjustment shall impact the amount
payable to Counterparty under Section 9(i)(ii) in connection with a “Make-Whole
Fundamental Change” (as defined in the Indenture).

 
 
6

--------------------------------------------------------------------------------

 
 

 
Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 
 
Additional Disruption Events:

 
 
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

 
 
Failure to Deliver:
Applicable

 
 
Hedging Disruption:
Applicable; provided that:

 
 
(i)
Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof:  “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

 
 
“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 
 
(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof,  after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

 
 
Hedging Party:
For all applicable Additional Disruption Events, Dealer.

 
 
Determining Party:
For all applicable Extraordinary Events, Dealer.

 
 
Non-Reliance:
Applicable.

 
 
Agreements and Acknowledgements
Regarding Hedging Activities:
 
Applicable

 
 
7

--------------------------------------------------------------------------------

 
 
 
Additional Acknowledgments:
Applicable

 
4.
Calculation Agent.
Dealer

  
5. 
Account Details.

 
 
(a)
Account for payments to Counterparty:

 
To Be Provided.
 
 
(b)
Account for payments to Dealer:

 

 
Bank: 
JPMorgan Chase Bank, N.A.

 
ABA#: 
021000021

 
Acct No.:
099997979

 
Beneficiary: 
JPMorgan Chase Bank, N.A. New York

 
Ref: 
Derivatives



6. 
Offices.

 
 
(a)
The Office of Counterparty for the Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.

 
 
(b)
The Office of Dealer for the Transaction is: London

 
JPMorgan Chase Bank, National Association
London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England
 
7. 
Notices.

 
 
(a)
Address for notices or communications to Counterparty:

 
Meadowbrook Insurance Group, Inc.
26255 American Drive
Southfield, MI  48034

 
Attention: 
Chief Financial Officer

 
Telephone No.:
(248) 204-8178

 
Facsimile No.:
(248) 358-1614

 
 
(b)
Address for notices or communications to Dealer:

 
JPMorgan Chase Bank, National Association
EDG Marketing Support

 
Email: 
EDG_OTC_HEDGING_MS@jpmorgan.com

 
Facsimile No:
1-866-886-4506

 
With a copy to:
 

 
Attention: 
Mr. Santosh Sreenivasan

 
Title: 
Managing Director

 
Telephone No: 
(212) 622-5604

 
Facsimile No:
(212) 622-6037

 
 
8

--------------------------------------------------------------------------------

 
 
8. 
Representations and Warranties of Counterparty.

 
Each of the representations and warranties of Counterparty set forth in Section
3 of the Purchase Agreement (the “Purchase Agreement”), dated as of March 12,
2013, between Counterparty and J.P. Morgan Securities LLC, as representative of
the Initial Purchasers party thereto (the “Initial Purchasers”), are true and
correct and are hereby deemed to be repeated to Dealer as if set forth
herein.  Counterparty hereby further represents and warrants to Dealer on the
date hereof and on and as of the Premium Payment Date that:
 
 
(a)
Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 
 
(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 
 
(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 
 
(d)
Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 
 
(e)
Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 
 
(f)
Each of it and its affiliates is not, on the date hereof, in possession of any
material non-public information with respect to Counterparty or the Shares.

 
 
(g)
No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares, except as
previously notified by Counterparty to Dealer in writing.

 
 
(h)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 
 
9

--------------------------------------------------------------------------------

 
 
9. 
Other Provisions.

 
 
(a)
Opinions.  Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Premium Payment Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation.  Delivery of such opinion to Dealer shall
be a condition precedent for the purpose of Section 2(a)(iii) of the Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 
 
(b)
Repurchase Notices.  Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
48,261,917 (in the case of the first such notice) or (ii) thereafter more than
1,523,474 less than the number of Shares included in the immediately preceding
Repurchase Notice.  Counterparty agrees to indemnify and hold harmless Dealer
and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person may become subject to, as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice on the day
and in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding.  Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person.  If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities.  The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity.  The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 
 
(c)
Regulation M.  Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M.  Counterparty shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

 
 
10

--------------------------------------------------------------------------------

 
 
 
(d)
No Manipulation.  Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 
 
(e)
Transfer or Assignment.

 
 
(i)
Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 
 
(A)
With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 
 
(B)
Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

 
 
(C)
Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

 
 
(D)
Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 
 
(E)
An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 
 
(F)
Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 
 
(G)
Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 
 
11

--------------------------------------------------------------------------------

 
 
 
(ii)
Dealer may not transfer any of its rights or obligations under the Transaction
without the prior written consent of Counterparty, except that Dealer may,
without Counterparty’s consent, transfer or assign all or any part of its rights
or obligations under the Transaction to any affiliate of Dealer (1) that has a
rating for its long term, unsecured and unsubordinated indebtedness that is
equal to or better than Dealer’s credit rating at the time of such transfer or
assignment, or (2) whose obligations hereunder will be guaranteed, pursuant to
the terms of a customary guarantee in a form used by Dealer generally for
similar transactions, by Dealer or JPMorgan Chase & Co..  If at any time at
which (A) the Section 16 Percentage exceeds 7.5%, (B) the Option Equity
Percentage exceeds 15.9%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer determines that (1) Counterparty’s
outstanding Shares (subject to any adjustments by the Calculation Agent for
share splits, share combinations or similar events) are less than 47,500,000,
(2) Counterparty has not fully performed its notice obligations under Section
9(b), (3) it would be inadvisable, based in part upon advice of counsel and as a
result of events occurring after the Trade Date, for it to engage in any
alternative hedging transactions or other arrangements (other than transfer,
assignment or termination of this Transaction) in order to eliminate such Excess
Ownership Position, or (4) any alternative hedging transactions or other
arrangements that Dealer (or its affiliate) proposes to enter into for the
purpose of avoiding an Excess Ownership Position would result in an Increased
Cost of Hedging (with Dealer as Hedging Party) and Counterparty does not agree
within a time period reasonably acceptable to Dealer to reimburse Dealer for
such increased costs, and, in each case, Dealer is unable after using its
commercially reasonable efforts to effect a transfer or assignment of Options to
a financial institution reasonably acceptable to Counterparty on pricing terms
reasonably acceptable to Dealer that would enable it to eliminate such Excess
Ownership Position, with such consent of Counterparty being granted and such
transfer or assignment occurring, in each case, within a time period reasonably
acceptable to Dealer, then Dealer may designate any Exchange Business Day as an
Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists.  In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Options
underlying the Terminated Portion, (2) Counterparty were the sole Affected Party
with respect to such partial termination and (3) the Terminated Portion were the
sole Affected Transaction.   The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and each person subject to aggregation of Shares with Dealer
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder directly or indirectly beneficially own (as defined under Section 13
or Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding.  The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Options and
the Option Entitlement and (2) the aggregate number of Shares underlying any
other call option transaction sold by Dealer to Counterparty, and (B) the
denominator of which is the number of Shares outstanding.  The “Share Amount” as
of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer (Dealer or any such person, a
“Dealer Person”) under any insurance or other law, rule, regulation, regulatory
order or organizational documents or contracts of Counterparty that are, in each
case, applicable to ownership of Shares (including, without limitation, state
insurance regulations) (“Applicable Restrictions”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership under any Applicable Restriction, as determined
by Dealer in its reasonable discretion.  The “Applicable Share Limit” means a
number of Shares equal to (A) the minimum number of Shares that could give rise
to reporting or registration obligations or other requirements (including
obtaining prior approval from any person or entity) of a Dealer Person, or could
result in an adverse effect on a Dealer Person, under any Applicable
Restriction, as determined by Dealer in its reasonable discretion, minus (B) 1%
of the number of Shares outstanding.

 
 
12

--------------------------------------------------------------------------------

 
 
 
(iii)
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations.  Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 
 
(iv)
[Reserved].

 
 
(f)
Ratings Decline.  If at any time the long term, unsecured and unsubordinated
indebtedness of Dealer is rated Ba1 or lower by Moody’s or BB+ or lower by S&P
(any such rating, a “Ratings Downgrade”), then Counterparty may, at any time
following the occurrence and during the continuation of such Ratings Downgrade,
provide written notice to Dealer specifying that it elects for this Section 9(f)
to apply (a “Trigger Notice”).  Upon receipt by Dealer of a Trigger Notice from
Counterparty, Dealer shall promptly elect that either (i) the parties shall
negotiate in good faith terms for collateral arrangements pursuant to which
Dealer is required to provide collateral (including, but not limited to, equity
or equity-linked securities issued by Counterparty) to Counterparty in respect
of the Transaction with a value equal to the full mark-to-market exposure of
Counterparty under the Transaction, as determined by Dealer in a good faith
commercially reasonable manner, or (ii) an Additional Termination Event shall
occur and, with respect to such Additional Termination Event, (A) Counterparty
shall be deemed to be the sole Affected Party, and (B) the Transaction shall be
the sole Affected Transaction.

 
 
(g)
Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of JPMorgan (“JPMS”), has acted solely as agent and
not as principal with respect to the Transaction and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction.

 
 
(h)
Dividends.  If at any time during the period from and including the Effective
Date, to but excluding the Expiration Date, (i) an ex-dividend date for a
regular quarterly cash dividend occurs with respect to the Shares (an
“Ex-Dividend Date”), and that dividend is less than the Regular Dividend on a
per Share basis or (ii) if no Ex-Dividend Date for a regular quarterly cash
dividend occurs with respect to the Shares in any quarterly dividend period of
Counterparty, then the Calculation Agent will make a corresponding adjustment to
any one or more of the Strike Price, Number of Options, Option Entitlement
and/or any other variable relevant to the exercise, settlement or payment for
the Transaction to preserve the fair value of the Options to Dealer after taking
into account such dividend or lack thereof.  “Regular Dividend” shall mean USD
0.02 per Share per quarter.  Upon any adjustment to the Initial Dividend
Threshold (as defined in the Indenture) for the Convertible Notes pursuant to
the Indenture, the Calculation Agent will make a corresponding adjustment to the
Regular Dividend for the Transaction.

 
 
(i)
Additional Termination Events.

 
 
(i)
Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture that results in acceleration
of Counterparty’s payment obligation under the Convertible Notes pursuant to the
terms of the Indenture, then such acceleration shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.

 
 
13

--------------------------------------------------------------------------------

 
 
 
(ii)
Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of Options that
relate to Convertible Notes as to which a Cash Make-Whole Premium would be added
to the Conversion Rate pursuant to Section 14.03 of the Indenture in connection
with a “Make-Whole Fundamental Change” (as defined in the Indenture) shall
constitute an Additional Termination Event as provided in this Section
9(i)(ii).  Upon receipt of any such Notice of Exercise, Dealer shall designate
an Exchange Business Day following such Additional Termination Event (which
Exchange Business Day shall be on or as soon as practicable after the related
settlement date for such Convertible Notes) as an Early Termination Date with
respect to the portion of this Transaction corresponding to a number of Options
(the “Make-Whole Conversion Options”) equal to the lesser of (A) the number of
such Options specified in such Notice of Exercise and (B) the Number of Options
as of the date Dealer designates such Early Termination Date and, as of such
date, the Number of Options shall be reduced by the number of Make-Whole
Conversion Options.  The amount payable by Dealer to Counterparty pursuant to
Section 6 of the Agreement upon such termination shall be satisfied solely by
delivery by Dealer to Counterparty of an amount in cash equal to the lesser of:

 
 
(A)
the product of (x) the Applicable Percentage and (y) the excess of (I) (1) the
number of Make-Whole Conversion Options multiplied by (2) the Conversion Rate
(after taking into account any applicable adjustments to the Conversion Rate
pursuant to Section 14.03 of the Indenture) multiplied by (3) the Stock Price
(as defined in the Indenture) over (II) the aggregate principal amount of such
Convertible Notes, as determined by the Calculation Agent in a commercially
reasonable manner; and

 
 
(B)
an amount calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Options equal to the number of
Make-Whole Conversion Options, (2) Counterparty were the sole Affected Party
with respect to such Additional Termination Event and (3) the terminated portion
of the Transaction were the sole Affected Transaction (and, for the avoidance of
doubt, in determining the amount payable pursuant to Section 6 of the Agreement,
the Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 14.03 of the Indenture).

 
 
(j)
Amendments to Equity Definitions.

 
 
(i)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

 
 
(ii)
Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 
 
(k)
Setoff.  Each party waives any and all rights it may have to setoff, whether
arising under any agreement, applicable law or otherwise.

 
 
(l)
[Reserved].

 
 
14

--------------------------------------------------------------------------------

 
 
 
(m)
Waiver of Jury Trial.  Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction.  Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 
 
(n)
Registration.  Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering; provided, however,
that if Dealer, in its sole reasonable discretion, is not satisfied with access
to due diligence materials, the results of its due diligence investigation, or
the procedures and documentation for the registered offering referred to above,
then clause (ii) or clause (iii) of this paragraph shall apply at the election
of Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Dealer
(in which case, the Calculation Agent shall make any adjustments to the terms of
the Transaction that are necessary, in its reasonable judgment, to compensate
Dealer for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement), or (iii) purchase the Hedge
Shares from Dealer at the Relevant Price on such Exchange Business Days, and in
the amounts, requested by Dealer.

 
 
(o)
Tax Disclosure.  Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 
 
(p)
Right to Extend.  Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its discretion, that such
action is reasonably necessary or appropriate to preserve Dealer’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer; provided that no such
Valid Day or other date of valuation, payment or delivery may be postponed or
added more than 40 Valid Days after the final day in the original Settlement
Averaging Period or original other date of valuation, payment or delivery, as
the case may be.

 
 
(q)
[Reserved].

 
 
(r)
Securities Contract; Swap Agreement.  The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 
 
15

--------------------------------------------------------------------------------

 
 
 
(s)
Notice of Certain Other Events. Counterparty covenants and agrees that:

 
 
(i)
promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the types and
amounts of consideration that holders of Shares have elected to receive upon
consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 
 
(ii)
promptly following any adjustment to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty shall
give Dealer written notice of the details of such adjustment.

 
 
(t)
Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 
 
(u)
Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 
 
(v)
Early Unwind. In the event the sale of the “Underwritten Securities” (as defined
in the Purchase Agreement) is not consummated with the Initial Purchasers for
any reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that Counterparty shall purchase from Dealer on
the Early Unwind Date all Shares purchased by Dealer or one or more of its
affiliates in connection with the Transaction at the then prevailing market
price.  Each of Dealer and Counterparty represents and acknowledges to the other
that, subject to the proviso included in this Section 9(v), upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 
 
16

--------------------------------------------------------------------------------

 
 
 
(w)
Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 
 
(x)
Determinations.  Dealer shall deliver to Counterparty, within five Exchange
Business Days after a written request by Counterparty, a written explanation
describing in reasonable detail any calculation, adjustment or determination
made by it (including the methodology, interest rates, quotations, market data
(including volatility) and information from internal sources used in making such
calculation, adjustment or determination, but without disclosing any proprietary
models or other information that Dealer is not permitted to disclose to
Counterparty under applicable law, rule, regulation or agreement with third
party).

 
 
17

--------------------------------------------------------------------------------

 
 
[image1.jpg]
 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities LLC, 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.
 
Very truly yours,
 

     
J.P. Morgan Securities LLC, as agent for
        JPMorgan Chase Bank, National Association                    
By:
/s/ Santosh Sreenivasan        
Authorized Signatory
       
Name: Santosh Sreenivasan
              Accepted and confirmed        
as of the Trade Date:
                   
Meadowbrook Insurance Group, Inc.
                   
By:
/s/ Karen M. Spaun        
Authorized Signatory
       
Name: Karen M. Spaun
       

 
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------